SANBORN, District Júdge.
Infringement suit on claim 4 of the Thompson patent, No. 758,340, claims 1, 5, 6 and 7, Fisher patent, No. 793,779, and claim 5, Fisher patent, No. 990,534; also for unfair trade and competition by reason of the sale of safes in the same form as complainant’s, -and in simulating certain cuts, circulars, etc. The decision in this suit follows that in Automatic Recording Safe Company v. Bankers’ Registering Safe Company et al., 224 Fed. 506, in this court, heard and decided herewith. The only question remaining is infringement.
Defendant’s safe is in 'oval form, but is sufficiently distinguished from the Fisher safe by having a handle and a slightly different shape. No trade-mark or trade-name is employed, and there is no unfair trade. The only practical difference between defendant’s and the Fisher form is that in the former the core and base are made in two parts. When the safe is unlocked the base falls off, leaving the stacks of coins unsupported, unless by hand. This is either a mutilated or improved form of the Fisher device. It may be regarded as an improvement, so that the bank may be inverted, unlocked, the bottom removed, and the stacks of coins retained by the hand while the bank is turned back to upright position, and then lifted to leave the coins in stacked *513relation on the table. This is substantially the same mode of operation, even if an improved one.
Claims 6 and 7 of the first Fisher patent are infringed, but neither of the others in suit, nor is there any unfair competition or infringement of trade-mark.
Decree for complainant as indicated, without costs for or against either party.